ORDER

PER CURIAM.
Plaintiffs’ appeal from the judgment of the Circuit Court of Jefferson County upholding the validity of subdivision restrictions and assessments levied thereunder. We affirm.
We find the single claim of error to be without merit; no error of law appears and the findings and conclusions of the trial court are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. Only the parties have been furnished with a memorandum setting forth the reason for this order affirming the judgment pursuant to Rule 84.16(b).